                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


Civil Action No. 1:18-cv-02279-KLM

STATEBRIDGE COMPANY, LLC, a Colorado limited liability company,

               Plaintiff,

v.

MARTIN-POWELL, LLC, a Texas limited liability company
d/b/a ACCUMATCH,

               Defendant.


                    ANSWER, COUNTERCLAIM AND JURY DEMAND


       Defendant/Counterclaimant Martin-Powell, LLC d/b/a Accumatch (“Accumatch”),

through the undersigned counsel and in response to the Complaint dated July 27, 2018, hereby

files its Answer, Counterclaim and Jury Demand as follows:

                                           ANSWER

       1.      As to paragraphs 1-7, 11 and 30 of the Complaint, Accumatch admits the

allegations.

       2.      As to paragraphs 8 and 9 of the Complaint, Accumatch admits that it assists its

clients with tax payment processing services, but denies the remainder of the paragraphs.

       3.      As to paragraphs 10, 15-16, 27-29 and 59 of the Complaint, Accumatch is without

sufficient knowledge to admit or deny the allegations, and therefore denies the same.
       4.      As to paragraphs 12-14 and 17-19 of the Complaint, Accumatch states that the

Agreement speaks for itself, and denies all allegations contrary to the express terms of the

Agreement.

       5.      As to paragraphs 20, 31-55, 60-67, 69-89 and 94-129 of the Complaint,

Accumatch denies the allegations.

       6.      As to paragraphs 21-26, 56-58, 68 and 90-93 of the Complaint, upon information

and belief, Accumatch admits the allegations.

                                 AFFIRMATIVE DEFENSES

       1. Plaintiff’s claims are barred by its prior breach of contract.

       2. Plaintiff failed to mitigate its damages, if any.

       3. Plaintiff failed to comply with a condition precedent to asserting any claims against

            the Defendant.

                                       COUNTERCLAIM

       1.      Plaintiff Statebridge Company, LLC (“Statebridge”) is a Colorado limited liability

company with its principal place of business located at 5680 Greenwood Plaza Blvd., Suite

100S, Greenwood Village, Colorado, 80111.

       2.      Counterclaimant/Defendant Martin-Powell, LLC is a Texas limited liability

company with its principal address located at 2711 LBJ Freeway, Suite 1065, Dallas, Texas,

75234. Counterclaimant does business using the trade name Accumatch.

       3.      On or about January 23, 2015, Statebridge and Accumatch entered into a Property

Tax Intelligence Services Agreement (“Agreement”), attached to the Complaint as Exhibit 1.

       4.      Pursuant to paragraphs 3 and 4 of the Agreement, Statebridge agreed to pay



                                                -2-
Accumatch for services provided under the Agreement.

       4.      In accordance with the payment terms of the Agreement, Accumatch issued three

invoices to Statebridge, totaling $41,776.92. Statebridge has not paid those invoices in any

amount, even though nearly all of the charges are for properties other than the properties at issue

in the Complaint.

       5.      By failing to pay the invoices pursuant to the Agreement, Statebridge has

breached the Agreement.

                                       COUNTERCLAIM
                                      (Breach of Contract)

       6.      As stated above, the parties entered into the Agreement, and under the terms of

the Agreement, Statebridge agrees to pay Accumatch for its services.

       7.      Despite Accumatch’s demand, Statebridge has not paid three invoices to

Accumatch, totaling $41,776.92.

       8.      Statebridge’s failure to pay the amount due is a breach of the Agreement and has

caused damages to Accumatch in an amount to be determined at trial.

                                        JURY DEMAND

       Defendant/Counterclaimant Defendant/Counterclaimant Martin-Powell, LLC d/b/a

Accumatch hereby demand a jury trial as to all issues so triable.

       WHEREFORE, Defendant Martin-Powell, LLC d/b/a Accumatch respectfully requests

that Plaintiff’s Complaint be dismissed in its entirety, that judgment enter in favor of Accumatch

on the claim for relief and the counterclaim for relief, and that Accumatch be awarded such other

and further relief as the Court deems appropriate, including attorneys’ fees and costs.




                                               -3-
       Respectfully submitted this 24th day of July, 2019.


                                             s/ Stephen E. Csajaghy
                                            Stephen E. Csajaghy
                                            Condit Csajaghy LLC
                                            695 S. Colorado Blvd., Suite 270
                                            Denver, CO 80246
                                            Tel: (720) 287-6602
                                            Fax: (720) 287-6605
                                            steve@cclawcolorado.com

                                            Attorneys for Defendant/Counterclaimant Martin-
                                            Powell, LLC d/b/a Accumatch




                               CERTIFICATE OF SERVICE

        I hereby certify that on the 24th day of July, 2019, I presented the foregoing ANSWER,
COUNTERCLAIM AND JURY DEMAND to the Clerk of the Court for filing and uploading
to the CM/ECF system which will send notification of such filing to the following:

Michael G. Milstein
Foster Graham Milstein & Calisher LLP
360 S. Garfield Street, 6th floor
Denver, CO 80209
                                            _s/ Trish Schart
                                            Trish Schart




                                              -4-
